--------------------------------------------------------------------------------


2006 NONQUALIFIED STOCK OPTION AGREEMENT
 
This AGREEMENT (the "Agreement") is made as of February 28, 2006 (the "Date of
Grant") by and between GEORGIA GULF CORPORATION, a Delaware corporation
(together with any Subsidiaries, as applicable, the "Company"), and ____________
(the “Optionee”).
 
1.
Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company's 2002 Equity and
Performance Incentive Plan, as amended (the "Plan"), the Company hereby grants
to the Optionee as of the Date of Grant a stock option (the "Option") to
purchase __,____ shares of the Company's Common Stock (the "Optioned Shares").
The Option may be exercised from time to time in accordance with the terms of
this Agreement. The price at which the Optioned Shares may be purchased pursuant
to this Option shall be $28.91 per share, subject to adjustment as hereinafter
provided (the "Option Price"). The Option is intended to be a nonqualified stock
option and shall not be treated as an "incentive stock option" within the
meaning of that term under Section 422 of the Code, or any successor provision
thereto.

 
2.
Term of Option. The term of the Option shall commence on the Date of Grant and,
unless earlier terminated in accordance with this Agreement, shall expire ten
(10) years from the Date of Grant.

 
3.
Right to Exercise. Subject to the limitations set out below and the expiration
or earlier termination of the Option, the Option shall vest and become
exercisable with respect to the following number of shares on the following
dates:

 
Date
 
Number of Shares
     
February 28, 2007
   
February 28, 2008
   
February 28, 2009
   



To the extent the Option is exercisable, it may be exercised in whole or in
part. In no event shall the Optionee be entitled to acquire a fraction of one
Optioned Share pursuant to this Option. The Optionee shall be entitled to the
privileges of ownership with respect to Optioned Shares purchased and delivered
to him upon the exercise of all or part of this Option.
 
4.
Forfeiture of Option. At such time as the Optionee ceases to be continuously
employed by the Company, to the extent any portion of the Option has not
theretofore become exercisable, such portion shall be forfeited. Notwithstanding
the foregoing, an Optionee shall be treated as being in the continuous employ of
the Company for purposes of this Section and vesting of the Option shall
continue as provided for in accordance with Section 3 if and only for so long as
all of the following conditions are met: (i) Optionee’s employment was
terminated other than by the Company for cause; (ii) at the time such employment
was terminated, the Optionee had attained the age of 55; (iii) at the time such
employment was terminated, the Optionee’s age, when added to the number of years
of continuous employment of such Optionee by the Company, equaled or exceeded
seventy (70); and (iv) the Optionee does not engage in any Detrimental Activity
(together, a “Qualifying Retirement”).

 
1

--------------------------------------------------------------------------------


 
5.
Transferability. The Option granted hereby shall be transferable by an Optionee,
without payment of consideration therefor by the transferee, to any one or more
members of the Optionee's Immediate Family (or to one or more trusts established
solely for the benefit of one or more members of the Optionee's Immediate Family
or to one or more partnerships in which the only partners are members of the
Participant's Immediately Family); provided, however, that (i) no such transfer
shall be effective unless reasonable prior notice thereof is delivered to the
Company and such transfer is thereafter effected in accordance with any terms
and conditions that shall have been made applicable thereto by the Company or
the Board and (ii) any such transferee shall be subject to the same terms and
conditions hereunder as the Optionee.

 
6.
Notice of Exercise; Payment.

 

 
(a)
To the extent then exercisable, the Option may be exercised by written notice to
the Company stating the number of Optioned Shares for which the Option is being
exercised and the intended manner of payment. Payment equal to the aggregate
Option Price of the Optioned Shares being exercised shall be tendered in full
with the notice of exercise to the Company in cash in the form of currency or
check or other cash equivalent acceptable to the Company. The requirement of
payment in cash shall be deemed satisfied if the Optionee makes arrangements
that are satisfactory to the Company with a broker that is a member of the
National Association of Securities Dealers, Inc. to sell a sufficient number of
Optioned Shares which are being purchased pursuant to the exercise, so that the
net proceeds of the sale transaction will at least equal the amount of the
aggregate Option Price, and pursuant to which the broker undertakes to deliver
to the Company the amount of the aggregate Option Price not later than the date
on which the sale transaction will settle in the ordinary course of business.

 

 
(b)
The Optionee may also tender the Option Price by the actual or constructive
transfer to the Company of: (i) nonforfeitable, nonrestricted Common Shares,
(ii) nonforfeitable, nonrestricted Common Shares acquired by Optionee pursuant
to the exercise of other stock options, provided such exercise occurred more
than six months prior to transfer, or (iii) by any combination of the foregoing
methods of payment, including a partial tender in cash and a partial tender in
nonforfeitable, nonrestricted Common Shares.

 

 
(c)
Within ten (10) days after notice, the Company shall direct the due issuance of
the Optioned Shares so purchased.

 

 
(d)
Nonforfeitable, nonrestricted Common Shares that are transferred by the Optionee
in payment of all or any part of the Option Price shall be valued on the basis
of their Market Value per Share.

 
2

--------------------------------------------------------------------------------


 

 
(e)
As a further condition precedent to the exercise of this Option, the Optionee
shall comply with all regulations and the requirements of any regulatory
authority having control of, or supervision over, the issuance of Common Stock
and in connection therewith shall execute any documents which the Board shall in
its sole discretion deem necessary or advisable. The date of such notice shall
be the exercise date.

 
7.
Termination of Agreement. The Agreement and the Option granted hereby shall
terminate automatically and without further notice on the earliest of the
following dates:

 

 
(a)
Three (3) years after the Optionee's death (if the Optionee dies while in the
employ of the Company);

 

 
(b)
Three (3) years after the date of the Optionee's permanent and total disability
that is confirmed by a licensed physician's statement if the Optionee becomes
permanently and totally disabled while an employee of the Company;

 

 
(c)
Three (3) years after the Optionee’s retirement under a retirement plan of the
Company at or after the earliest voluntary retirement age provided for in such
retirement plan or retirement at any earlier age with the consent of the Board;

 

 
(d)
Except as provided on a case-by-case basis, 60 days after the date the Optionee
ceases to be an employee of the Company for any reason other than as described
in this Section 7 hereof; or

 

 
(e)
Ten (10) years from the Date of Grant,

 
provided that, if the Optionee would have met the conditions for a Qualifying
Retirement on the date of the occurrence of the applicable event, the Agreement
and the Option granted hereby shall terminate in accordance with subsection (e)
hereof.
 
This Agreement shall not be exercisable for any number of Optioned Shares in
excess of the number of Optioned Shares for which this Agreement is then
exercisable, pursuant to Sections 3, 4 and 7 hereof, on the date of termination
of employment, provided, however, that for purposes of this Section, if and for
so long as an Optionee continues to meet the requirements for a Qualifying
Retirement, such Optionee shall not be deemed to have “retired” for purposes of
subsection (c) hereof or terminated his or her employment.
 
In the event that the Optionee's employment is terminated for cause, the
Agreement shall terminate at the time of such termination notwithstanding any
other provision of this Agreement.
 
3

--------------------------------------------------------------------------------



For purposes of this provision, "cause" shall mean the Optionee shall have
committed prior to termination of employment any of the following acts: (i) an
intentional act of fraud, embezzlement, theft, or any other material violation
of law in connection with the Optionee's duties or in the course of the
Optionee's employment; (ii) intentional wrongful damage to material assets of
the Company; (iii) intentional wrongful disclosure of material confidential
information of the Company; (iv) intentional wrongful engagement in any
competitive activity that would constitute a material breach of the duty of
loyalty; or (v) intentional breach of any stated material employment policy of
the Company. Any determination of whether the Optionee's employment was
terminated for cause shall be made by the Board, whose determination shall be
binding and conclusive.
 
8.
Acceleration of Option. Notwithstanding Section 3, but subject to earlier
termination, the Option granted hereby shall become immediately exercisable in
full in the event of a Change of Control.

 
9.
Rights of Company Upon Occurrence of Detrimental Activity. Upon a finding by the
Board that an Optionee who has met the conditions for a Qualifying Retirement
has engaged in any Detrimental Activity during the period of time beginning when
such conditions are first met and ending when all rights under this Agreement
terminate, and forthwith upon notice of such finding, the Optionee shall forfeit
any unexercised Option (or portion thereof) to the Company, whether or not
vested, and the Optionee hereby expressly agrees that the Company may exercise
any and all other rights available to it under the Plan.

 
10.
No Employment Contract. Nothing contained in this Agreement shall confer upon
the Optionee any right with respect to continuance of employment by the Company,
nor limit or affect in any manner the right of the Company to terminate the
employment or adjust the compensation of the Optionee.

 
11.
Taxes and Withholding. If the Company shall be required to withhold any federal,
state, local or foreign tax in connection with the exercise of the Option, and
the amounts available to the Company for such withholding are insufficient, the
Optionee shall pay the tax or make provisions that are satisfactory to the
Company for the payment thereof. The Optionee may elect to satisfy all or any
part of any such withholding obligation by surrendering to the Company a portion
of the Optioned Shares that are issued or transferred to the Optionee upon the
exercise of the Option, and the Optioned Shares so surrendered by the Optionee
shall be credited against any such withholding obligation at the Market Value
per Share of such shares on the date of such surrender. The Company will pay any
and all issue and other taxes in the nature thereof which may be payable by the
Company in respect of any issue or delivery upon a purchase pursuant to this
Option.

 
12.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would, in the reasonable opinion of the
Company, result in a violation of any such law.

 
13.
Adjustments. The Board may make or provide for such adjustments in the number of
Optioned Shares covered by this Option, in the Option Price applicable to such
Option, and in the kind of shares covered thereby, as the Board may determine is
equitably required to prevent dilution or enlargement of the Optionee's rights
that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization, or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation, or other
distribution of assets or issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. In the event of any such transaction or event, the Board may
provide in substitution for this Option such alternative consideration as it may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of this Option.

 
4

--------------------------------------------------------------------------------


 
14.
Relation to Other Benefits. Any economic or other benefit to the Optionee under
this Agreement shall not be taken into account in determining any benefits to
which the Optionee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company and shall not affect the
amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company.

 
15.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Optionee
under this Agreement without the Optionee's consent.

 
16.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

 
17.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistent provisions between this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Board acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein, have the right to determine any questions which arise
in connection with this option or its exercise.

 
18.
Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Optionee, and the successors and assigns of
the Company.

 
19.
Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.

 
20.
Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: Vice President - General Counsel and Secretary,
and any notice to the Optionee shall be addressed to said Optionee at his or her
address stated below. Except as otherwise provided herein, any written notice
shall be deemed to be duly given if and when delivered personally or deposited
in the United States mail, first class registered mail, postage and fees
prepaid, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.
 



  GEORGIA GULF CORPORATION              
By:
     
Joel I. Beerman
   
Vice President & General Counsel

 
OPTIONEE
                   
Address:
         

 
 
6


--------------------------------------------------------------------------------